Order denying appellants’ motion for examination of respondent Walter Jones before trial, with leave to renew upon paying ten dollars costs, reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs, the examination to proceed at a time and place to be fixed in the order to be entered hereon. In our opinion the testimony sought to be adduced is material and necessary in the prosecution of the action. Lazansky, P. J., Hagarty, Johnston, Taylor and Close JJ., concur. Settle order on notice.